Exhibit 10.9.1

EXECUTION

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

Amendment No. 1, dated as of March 17, 2014 (this “Amendment”), among UBS Real
Estates Securities Inc. (the “Buyer”), RAIT CRE Conduit II, LLC (the “Seller”)
and RAIT Financial Trust (“Guarantor”).

RECITALS

The Buyer, Seller and Guarantor are parties to (a) that certain Master
Repurchase Agreement, dated as of January 24, 2014 (as amended from time to
time, the “Existing Repurchase Agreement”; as amended by this Amendment, the
“Repurchase Agreement”) and (b) that certain Pricing Letter, dated as of
January 24, 2014 (as amended from time to time, the “Pricing Letter”). The
Guarantor is a party to that certain Guaranty (as amended from time to time, the
“Program Guaranty”), dated as of January 24, 2014, made by Guarantor in favor of
the Buyer. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement and the Program
Guaranty, as applicable.

The Buyer, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
As a condition precedent to amending the Existing Repurchase Agreement, Buyer
has required Guarantor to ratify and affirm the Program Guaranty on the date
hereof.

Accordingly, the Buyer, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Transaction Request and Confirmation. The Existing Repurchase
Agreement is hereby amended by deleting Exhibit F in its entirety and replacing
it with Schedule 1 hereto.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, Seller and Guarantor; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Ratification of Agreement. As amended by this Amendment, the Existing
Repurchase Agreement is in all respects ratified and confirmed and the Existing
Repurchase Agreement as so modified by this Amendment shall be read, taken, and
construed as one and the same instrument.



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 11 of the
Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. The parties agree that this Amendment, any documents to be
delivered pursuant to this Amendment and any notices hereunder may be
transmitted between them by email and/or by facsimile. Delivery of an executed
counterpart of a signature page of this Amendment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Amendment. The original documents shall be promptly
delivered, if requested.

SECTION 8. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER
RECORDS, ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH
ANY ELECTRONIC TRANSACTION BETWEEN BUYER AND SELLER PARTY SHALL BE GOVERNED BY
E-SIGN.

SECTION 9. Reaffirmation of Program Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Buyer under the Program Guaranty
shall not be affected as a result of this Amendment, (ii) ratifies and affirms
all of the terms, covenants, conditions and obligations of the Program Guaranty
and (iii) acknowledges and agrees that such Program Guaranty is and shall
continue to be in full force and effect.

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

UBS REAL ESTATE SECURITIES INC., as Buyer By:   /s/ Jackson Sastri  

 

  Name:   Jackson Sastri   Title:   Director By:   /s/ Siho Ham  

 

  Name:   Siho Ham   Title:   Director RAIT CRE CONDUIT II, LLC, as Seller By:  
RAIT Partnership, L.P., its sole member and manager By:   RAIT General, Inc.,
its sole general partner By:  

 

  Name:     Title: RAIT FINANCIAL TRUST, as Guarantor By:  

 

  Name:     Title:  

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

UBS REAL ESTATE SECURITIES INC., as Buyer By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

RAIT CRE CONDUIT II, LLC, as Seller By:   RAIT Partnership, L.P., its sole
member and manager By:   RAIT General, Inc., its sole general partner By:   /s/
Kenneth R. Frappier  

 

  Name:   Kenneth R. Frappier   Title:   Executive Vice President

 

RAIT FINANCIAL TRUST, as Guarantor By:   /s/ Kenneth R. Frappier  

 

  Name:   Kenneth R. Frappier   Title:   Executive Vice President

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1 TO AMENDMENT NO. 1

EXHIBIT F

FORM OF TRANSACTION REQUEST AND CONFIRMATION

            , 2014

UBS Real Estate Securities Inc.

1285 Avenue of the Americas, 8th Floor

New York, New York 10019

Attention: David Schell

 

  Re: Master Repurchase Agreement, dated as of January 24, 2014 (the “Repurchase
Agreement”), among RAIT CRE Conduit II, LLC (“Seller”), RAIT Financial Trust
(“Guarantor”) and UBS Real Estate Securities Inc. (the “Buyer”).

Eligible Asset:

Original Principal Amount of Note:

Purchase Price:

Ladies and Gentlemen:

Pursuant to the Agreement, Seller hereby requests that Buyer enter into a
Transaction to purchase the Eligible Assets listed on the Asset Schedule
attached hereto as Annex 1 in accordance with the Agreement.

In connection with this Transaction Request and Confirmation, the undersigned
hereby certifies that: (i) each of the Transaction conditions precedent set
forth in Section 3 of the Agreement has been satisfied as of the date hereof, or
will be satisfied on the proposed Purchase Date (other than the conditions
precedent set forth in clauses (i), (vii), (xi) and (xii) of Section 3(b) of the
Agreement); (ii) attached hereto as Annex 2 is the Purchase Closing Statement
for the Eligible Asset; and (iii) attached hereto is (x) the Summary Diligence
Materials relating to the Eligible Asset described on Annex 3 hereto, and
(y) with respect to the Eligible Asset, an Asset Schedule attached hereto as
Annex 1.

With respect to the representations and warranties of Seller made pursuant to
Section 11 of the Agreement and Schedule 1 thereto, Seller hereby informs Buyer
of the exceptions to such representations and warranties, if any, set forth on
the Schedule of Exceptions, attached as Annex 4 hereto.

Seller hereby acknowledges that this Transaction Request and Confirmation shall
not be binding upon Buyer unless and until Buyer has countersigned this
Transaction Request and Confirmation and delivered it to Seller.

 

Exh. F-1



--------------------------------------------------------------------------------

Buyer confirms its agreement to enter into a Transaction to purchase the
Eligible Assets which are Purchased Assets listed in Annex I hereto in
accordance with the terms listed in Annex I, pursuant to the Master Repurchase
Agreement among Buyer, Seller and Guarantor, dated as of January 24, 2014 (the
“Agreement”).

[TO BE USED IF PRODUCTS ADDED: From and after the date hereof, all references to
the representations and warranties set forth on Schedule 1 to the Agreement with
respect to [Product Name] (but only [Product Name] and no other Approved
Products shall be deemed modified as follows:

[Insert any changes to the applicable Product]

From and after the date hereof, all references to the following definitions set
forth in the Agreement with respect to [Product Name] (but only as to [Product
Name] and no other Approved Products) shall be deemed modified as follows:

[Insert any changes for the applicable Product]]

 

Exh. F-2



--------------------------------------------------------------------------------

All capitalized terms used herein but not otherwise defined shall have the
meanings specified in the Agreement. The Agreement is incorporated by reference
into this Transaction Request and Confirmation, and is made a part hereof as if
it were fully set forth herein and as evidenced hereby until all amounts due in
connection with this Transaction are paid in full.

 

RAIT CRE CONDUIT II, LLC, a Delaware limited liability company, as Seller By:  
RAIT Partnership, L.P., a Delaware limited partnership, its sole member and
manager By:   RAIT General, Inc., a Maryland corporation, its general partner
By:  

 

Name: Title:

 

Exh. F-3



--------------------------------------------------------------------------------

Buyer hereby agrees to purchase the Eligible Assets set forth in this
Transaction Request and Confirmation pursuant to the provisions of the Agreement
and the terms hereof.

With respect to the representations and warranties of Seller made pursuant to
Section 11 of the Agreement and Schedule 1 thereto, Buyer hereby acknowledges
and consents to the exceptions to such representations and warranties, if any.

 

Agreed and Accepted: UBS REAL ESTATE SECURITIES INC. By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Exh. F-4



--------------------------------------------------------------------------------

Annex 1 to Exhibit F

ASSET SCHEDULE1

 

Property Summary

Loan Name

  

City

  

State

  

# of Prop

  

Property
Type

  

Property
Size

  

Unit of
Measure

                                                                       

 

Loan Amounts

   NCF Dates

Loan Name

   Warehoused
Debt    RAIT Loan
Amount    UBS
Allocated
Loan Amt    Note Date    RAIT
Update    RAIT NCF at
Origination    RAIT NCF
Updated    UBS NCF
at Repo
Fin                                                                           
                    

 

1  Any Asset Schedule attached electronically to any Transaction Request and
Confirmation shall be attached as a “pdf” file.

 

Annex 1 to Exhibit F



--------------------------------------------------------------------------------

DSCR/DY Summary

Loan Name

 

UBS
Update
DSC

 

RAIT
at
Close
DSCR

   RAIT
Update
DSCR    UBS at Repo
Fin DSCR    Facility
Minimum    Cushion    DY on Senior
Debt    65% Adv.
Rate DY    DY to RAIT
Last Dollar    Facility
Minimum    Cushion                                                              
                                                             

 

LTV/LTC Summary

Loan Name

   UBS Updated LTV    RAIT at
Close LTV    UBS at Close
LTV    Facility
Maximum    Cushion    UBS Last $
Out LTV    LTC RAIT
Debt
Positon    Loan Purpose                                                         
                                      

 

Annex 1 to Exhibit F



--------------------------------------------------------------------------------

Annex 2 to Exhibit F

PURCHASE CLOSING STATEMENT

UBS Real Estate Securities, Inc.

RAIT Facility

Funding Memorandum

 

To:    U.S. Real Estate Finance Group From:    RAIT CRE Conduit II LLC Date:   
[            ] Subject:    [ASSET NAME]

 

 

Please wire the following:

WIRE I:

 

Funding for:    Loan Amount     Advance Rate     Advance Amount  

[ASSET NAME]

   $ [         ]      [     ]%    $ [         ] 

Total Advance Amount

   $ [         ]      [     ]%    $ [         ] 

Expenses

       $ [         ] 

Total Amount of Wire

       $ [         ] 

 

Wire Instructions Bank:    TD Bank NA ABA No.    036001808 Account Name:    RAIT
CRE Conduit II LLC Account No:    4272237673 Ref:    Funding of RAIT Loans
Notify:    Caleb Kuhnmunch (212-243-9043)

 

 

Name: Title: RAIT CRE Conduit II LLC

 

Annex 2 to Exhibit F



--------------------------------------------------------------------------------

Annex 3 to Exhibit F

SUMMARY DUE DILIGENCE MATERIALS

For Commercial Mortgage Loans:

1. Underwriting

2. Appraisal

3. Engineering

4. Environmental

5. Current Financial Statements

6. Current Rent Roll

7. Closing Binder

For Participation Interests:

1. Underwriting

2. Appraisal

3. Engineering

4. Environmental

5. Current Financial Statements

6. Current Rent Roll

7. Closing Binder

8. Documents Evidencing Participation Agreement

9. Participation Certificate (if any)

 

Annex 3 to Exhibit F



--------------------------------------------------------------------------------

Annex 4 to Exhibit F

SCHEDULE OF EXCEPTIONS

 

Annex 4 to Exhibit F